           Case: 3:20-cv-02772-JJH Doc #: 1 Filed: 12/16/20 1 of 7. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



     LAURENCE MITCHELL                           *       Case No.
     3510 Indian Rd
     Toledo, Ohio 43606                          *       Judge

                                    Plaintiff,   *       COMPLAINT; JURY DEMAND
     v.                                                  ENDORSED HEREON
                                                 *
     J SCHOEN ENTERPRISES, INC.                          Francis J. Landry (0006072)
     dba CLEANER &                               *       Katherine A. Pawlak (0086885)
     DRYERRESTORATION &                                  WASSERMAN, BRYAN, LANDRY
     CONSTRUCTION                                *        & HONOLD LLP
     5056 Angola Road                                    1090 W. South Boundary St
     Toledo, Ohio 43615                          *       Suite 500
                                                         Perrysburg, Ohio 43551
                                                 *       Telephone: (419) 243-1239
                                                         Facsimile: (419) 243-2719
                                  Defendant.     *       Flandry308@aol.com
                                                         kpawlak@wblhlaw.com
                                                         Attorneys for Plaintiff
                                                         Laurence Mitchell
                             *     *      *   *   *   *             *    *
                                         JURISDICTION

1.     .      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331, 1337, 1343,

2201 and 2202. This is an action for a violation of 29 U.S.C. 621 et seq., known as the Age

Discrimination in Employment Act. This action, in part, is one for money damages, reinstatement,

and liquidated damages resulting from an alleged unlawful termination of employment. On

November 25, 2019, Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission and Ohio Civil Rights Commission on the basis of age, charge number



                                                     1
        Case: 3:20-cv-02772-JJH Doc #: 1 Filed: 12/16/20 2 of 7. PageID #: 2




22A-2020-00589c, attached hereto as Exhibit A and incorporated by reference herein. On October

20, 2020, the district director of the EEOC notified Plaintiff of his right to file suit within ninety

days in an appropriate federal district court, attached hereto as Exhibit B. This Court’s

supplemental jurisdiction is also invoked over state law claims of religious discrimination pursuant

to 28 U.S.C. Section 1367.

                                             PARTIES

2.     Plaintiff, Laurence Mitchell (“Plaintiff” or “Mitchell”), is a citizen of the United States and

a resident of the City of Maumee and the county of Lucas, who was employed by Defendant from

July of 2019 until his termination on November 14, 2019. At all times material hereto, Plaintiff

was an employee of an employer within the meaning of the Age Discrimination in Employment

Act and Chapter 4112 of the Ohio Revised Code in that it employed at all times material hereto

more than twenty (20) employees.

3.    Defendant is a corporation with a place of business in the City of Toledo, County of Lucas,

State of Ohio. Defendant at all times had more than twenty (20) employees and was also an

employer within the meaning of the Age Discrimination in Employment Act and Ohio Revised

Code Section 4112.01.

                                    NATURE OF THE CASE

4.     Plaintiff began his employment with Defendant in July of 2019.

5.     Plaintiff was employed most recently as a Project Manager.

6.     After he was hired, Plaintiff was continually badgered to make a 48% profit per project.

Plaintiff was also instructed to lie to customers about what insurance was paying for, and to

vendors such as Lowes about issues with their products.

7.     Plaintiff was uncomfortable with lying to customers or vendors, and refused to do so.



                                                  2
         Case: 3:20-cv-02772-JJH Doc #: 1 Filed: 12/16/20 3 of 7. PageID #: 3




8.     After Plaintiff’s 60 day probationary period ended, Plaintiff was to receive a pay increase.

9.     Plaintiff successfully completed his 60 day probationary period, and was well qualified for

his position.

10.    Defendant held morning meetings where Christian prayers were conducted.

11.    Plaintiff was uncomfortable with attending the meetings, as he is of the Jewish faith.

12.    In late October, Plaintiff was asked by Ryan Gable, his direct report, why Plaintiff did not

like mandatory morning meetings. Plaintiff explained that he was uncomfortable attending

morning meetings because he did not want to pray to Jesus, as he was Jewish.

13.    Thereafter, on November 14, 2019 Plaintiff was terminated.

14.    The alleged reason for Plaintiff’s termination has changed several times. First, Plaintiff

was told it was about numbers. Plaintiff asked about his numbers, and then the reason for his

termination changed. Plaintiff was then told that he “didn’t have the same belief as Cleaner and

Dryer management does.” However, during a Civil Rights Commission investigation, the alleged

reason for Plaintiff’s termination changed again, to Plaintiff not being a “good fit” with the team.

                               FIRST CLAIM FOR RELIEF
                 Ohio Revised Code Section 4112.02, Religious Discrimination

15.      Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

fourteen (14) of this Complaint, supra, by reference in its entirety as if fully restated herein.

16.    Plaintiff is a Jewish individual. Plaintiff states that he was qualified for his position, passed

a 60 day probationary period with no issues, and at all times he was meeting or exceeding

legitimate employer expectations a Project Manager.

17.    Defendant held morning meetings where Christian prayers were conducted. Plaintiff was

uncomfortable with attending the meetings, as he is of the Jewish faith.




                                                   3
        Case: 3:20-cv-02772-JJH Doc #: 1 Filed: 12/16/20 4 of 7. PageID #: 4




18.    Defendant was aware of Plaintiff’s Jewish faith. In late October, Plaintiff was asked by

Ryan Gable, his direct report, why Plaintiff did not like mandatory morning meetings. Plaintiff

explained that he was uncomfortable attending morning meetings because he did not want to pray

to Jesus, as he was Jewish.

19.    Thereafter, on November 14, 2019 Plaintiff was terminated.

20.    The alleged reason for Plaintiff’s termination has changed several times. First, Plaintiff

was told it was about numbers. Plaintiff asked about his numbers, and then the reason for his

termination changed. Plaintiff was then told that he “didn’t have the same belief as Cleaner and

Dryer management does.” However, during a Civil Rights Commission investigation, the alleged

reason for Plaintiff’s termination changed again, to Plaintiff not being a “good fit” with the team.

21.    The alleged reasons for Plaintiff’s termination are false and pretextual. The “reasons” have

changed, and none of the reasons are true. Plaintiff’s numbers did not warrant termination, and he

fit in well with his co-workers. In fact, just prior to his termination Plaintiff had been invited to a

social Thanksgiving gathering.

22.    Plaintiff states that similarly situated employees who were not Jewish were not terminated.

23.    Plaintiff states that Defendant terminated his employment because of his religious beliefs.

Plaintiff states that similarly situated Christian employees were more favorably treated. They were

not terminated and were given progressive discipline or warned when there was an issue. In failing

to warn or speak to Plaintiff before terminating his employment and in terminating his

employment, Defendant has intentionally discriminated against him on the basis of his religious

beliefs in violation of Ohio Revised Code Section 4112.02.

24.      As a proximate result of the actions of Defendant as complained of herein, Plaintiff has

suffered the loss of his job position, back wages, seniority, fringe benefits and pension benefits,



                                                   4
        Case: 3:20-cv-02772-JJH Doc #: 1 Filed: 12/16/20 5 of 7. PageID #: 5




diminished earning capacity and great mental and emotional stress, anxiety, humiliation and

embarrassment all to his damage. Plaintiff has also been forced to expend litigation expenses and

attorney’s fees.

                                SECOND CLAIM FOR RELIEF
                              ADEA--29 U.S.C. Sections 621 et seq.
25.      Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

twenty-four (24) of this Complaint, supra, by reference in its entirety as if fully restated herein.

26.     Plaintiff was in the age group protected by 29 U.S.C. Sections 621 et seq. as he was sixty-

two (62) years of age at the time of his termination.

27.    Plaintiff states that he was qualified for his position, passed a 60 day probationary period

with no issues, and at all times he was meeting or exceeding legitimate employer expectations a

Project Manager.

28.    On November 14, 2019 Plaintiff was terminated.

29.    The alleged reason for Plaintiff’s termination has changed several times. First, Plaintiff

was told it was about numbers. Plaintiff asked about his numbers, and then the reason for his

termination changed. Plaintiff was then told that he “didn’t have the same belief as Cleaner and

Dryer management does.” However, during a Civil Rights Commission investigation, the alleged

reason for Plaintiff’s termination changed again, to Plaintiff not being a “good fit” with the team.

21.    The alleged reasons for Plaintiff’s termination are false and pretextual. The “reasons” have

changed, and none of the reasons are true. Plaintiff’s numbers did not warrant termination, and he

fit in well with his co-workers. In fact, just prior to his termination Plaintiff had been invited to a

social Thanksgiving gathering.

28.        Plaintiff states that his termination permitted the retention of significantly younger

employees. Furthermore, significantly younger employee were treated more favorably. They were



                                                   5
         Case: 3:20-cv-02772-JJH Doc #: 1 Filed: 12/16/20 6 of 7. PageID #: 6




given progressive discipline or notice if there was an issue, and were not terminated for the same

reasons as Plaintiff was terminated.

29.     Upon information and belief, Plaintiff was replaced by a person more than 11 years

younger than Plaintiff.

30.     Plaintiff states that Defendant terminated his employment because of his age.

31.       Plaintiff states that Defendant has unlawfully and/or willfully discriminated against him

on the basis of age in violation of 29 U.S.C. §621 et seq.

32.       As a proximate cause of the acts complained of, Plaintiff has suffered the loss of his job

position, diminished earning capacity, lost wages, benefits, great mental and emotional distress,

anguish, humiliation and embarrassment. Plaintiff has also been forced to expend litigation

expenses and attorney’s fees.

        WHEREFORE, Plaintiff demands a judgment ordering reinstatement to his position

together with lost back pay seniority and benefits or in the alternative for an award of lost back pay

and front pay in lieu of reinstatement and judgment against Defendant for compensatory and

punitive damages for emotional distress, anxiety, humiliation and embarrassment plus his costs,

interest and reasonable attorney fees. Plaintiff also seeks an amount of liquidated damages equal

to his damages and his costs and attorney’s fees all together with prejudgment and post judgment

interest. Plaintiff further prays for whatever other legal or equitable relief he may appear to be

entitled to.

                                       Respectfully submitted,

                                       WASSERMAN, BRYAN, LANDRY & HONOLD, LLP


                                       s/Francis J. Landry
                                       Francis J. Landry, Attorney for
                                       Plaintiff, Laurence Mitchell

                                                  6
 Case: 3:20-cv-02772-JJH Doc #: 1 Filed: 12/16/20 7 of 7. PageID #: 7




                                  JURY DEMAND

Plaintiff demands a jury trial as to all issues so triable in the within cause.

                                s/Francis J. Landry
                                Francis J. Landry




                                            7
